Case 1:18-cv-25106-KMW Document 142-1 Entered on FLSD Docket 03/27/2020 Page 1 of 5




                     EXHIBIT A
Case 1:18-cv-25106-KMW Document 142-1 Entered on FLSD Docket 03/27/2020 Page 2 of 5



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                     CASE NO. 1:18-CV-25106-KMW

    UNITED AMERICAN CORP.,

                   Plaintiff,

           v.

    BITMAIN INC., ROGER VER, BITMAIN
    TECHNOLOGIES LTD., JIHAN WU,
    PAYWARD VENTURES, INC. d/b/a
    KRAKEN, JESSE POWELL, SHAMMAH
    CHANCELLOR, and JASON COX,

                   Defendants.


                                 DECLARATION OF LUYAO LIU

   I, Luyao Liu, declare:

          1.      I am the Chief Financial Officer of Defendant Bitmain Technologies, Ltd.

   (“Bitmain HK”). I am over the age of 18 and make this declaration of my own personal

   knowledge, and, if called as a witness, I would testify competently to the facts stated herein.

          2.      Bitmain HK is a foreign company established under the laws of the Hong Kong

   Special Administrative Region of the People’s Republic of China.

          3.      Bitmain HK’s principal place of business is in Beijing, China. All decisions

   relating to the day-to-day operations of Bitmain HK are made in the People’s Republic of China.

   All of Bitmain HK’s executive officers are based outside of the United States.

          4.      Bitmain HK does not have an agent for service of process in Florida or any other

   State within the United States.
Case 1:18-cv-25106-KMW Document 142-1 Entered on FLSD Docket 03/27/2020 Page 3 of 5



             5.     Bitmain HK does not operate sales or service networks within Florida or any

   other State within the United States.

             6.     Bitmain HK does not have any employees in Florida or any other State within the

   United States.

             7.     Bitmain HK does not pay taxes to Florida or any other State within the United

   States.

             8.     Bitmain HK has never been authorized to do business in Florida or the United

   States.

             9.     Bitmain HK has never had any employees, offices or property in Florida or the

   United States.

             10.    Bitmain HK maintains its own corporate books and financial records, and it is

   operated independently of other Bitmain entities.

             11.    In its Amended Complaint, United alleges that “Bitmain [HK] sells its ASIC

   devices for mining Bitcoin directly to customers throughout the United States.” This is incorrect.

   Bitmain HK has not sold ASIC mining devices to customers in the United States since July 31,

   2018. Since August 1, 2018, an affiliated entity based in Singapore has handled all sales of

   ASIC mining devices in the United States.

             12.    In its Amended Complaint, United alleges that Bitmain HK “maintains repair

   centers throughout the United States.” This is incorrect. These repair centers are operated by

   third parties unaffiliated with the Bitmain group of companies.

             13.    In its Amended Complaint, United alleges that Bitmain HK markets its products

   in the United States, maintains offices and research centers in the United States, and hosts events

   in the United States. This is incorrect. Beijing Bitmain Technology Co., Ltd. handles all
Case 1:18-cv-25106-KMW Document 142-1 Entered on FLSD Docket 03/27/2020 Page 4 of 5



   marketing and events in all markets (including the United States), and Bitmain, Inc. maintains

   the offices and research centers in the United States.

          14.     In the Amended Complaint, United alleges that “Bitmain [HK] is . . . reported to

   have leased office space in San Jose, California.” This is incorrect. Bitmain, Inc. is the entity

   that leases office space in San Jose, California.

          15.     In its Amended Complaint, United alleges that “Bitmain [HK] is . . . reported to

   have made a $500 million investment in a Rockdale, Texas blockchain data center.” This is

   incorrect. Bitmain, Inc. is the entity that made that investment in the Rockdale facility, through a

   wholly owned subsidiary.

          16.     The Court’s exercise of jurisdiction over Bitmain HK would pose a substantial

   burden in that its employees may be required to travel to Florida from the People’s Republic of

   China to defend against this action.
Case 1:18-cv-25106-KMW Document 142-1 Entered on FLSD Docket 03/27/2020 Page 5 of 5
